                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DON E. CONNEL and BARBARA                )
CONNEL,                                  )
                                         )
                    Plaintiffs,          )
                                         )
vs.                                      )             Case No. CIV-18-504-G
                                         )
FENNWAY, INC., PATRICK                   )
BURRELL and GREAT WEST                   )
CASUALTY INSURANCE,                      )
                                         )
                    Defendants.          )

                                        ORDER

      Federal Rule of Civil Procedure 4(m) provides:

      If a defendant is not served within 90 days after the complaint is filed, the
      [C]ourt . . . must dismiss the action without prejudice against that defendant
      or order that service be made within a specified time. But if the plaintiff
      shows good cause for the failure, the [C]ourt must extend the time for service
      for an appropriate period. . . .

Fed. R. Civ. P. 4(m). Because Plaintiffs Don E. Connel and Barbara Connel (collectively,

the "Connels") have not served Defendant Patrick Burrell within the time allowed, or the

extended time authorized by the Court, the claims against Defendant Burrell are hereby

dismissed.

      This matter was removed on May 22, 2018. See Doc. No. 1. Because Defendant

Burrell was not served prior to removal, the Connels had 90 days from the date of removal

to serve him. E.g., Wallace v. Microsoft Corp., 596 F.3d 703 (10th Cir. 2010); Fed. R.

Civ. P. 4(m).

      The 90-day service period expired without the Connels filing a proof of service as
to Defendant Burrell. Therefore, on August 30, 2018, the Court directed the Connels to

show cause why this matter should not be dismissed without prejudice for lack of

prosecution so the matter could proceed against defendants Fennway, Inc., and Great West

Casualty Company (named in the state court petition as Great West Casualty Insurance).

See Doc. No. 8. The Connels responded to that Order by moving for additional time to

serve Burrell. See Doc. No. 9. According to the Connels, their counsel had misdocketed

the service date deadline. See id. They further contended that "Burrell is an over-the-

road truck driver[, who] . . . is apparently rarely at his residence to accept personal service

of summons[,]" id. at 2, and who also "has not signed for or rejected receipt of certified

mail sent by . . . [counsel] . . . ." Id.

       Based on the record, the Court found that it need not determine whether the Connels

had shown good cause for the failure to serve Defendant Burrell such that the Connels

would be entitled to a mandatory extension of time. See id. (citing Espinoza v. United

States, 52 F.3d 838, 841 (10th Cir. 1995)). Rather, the Court concluded that a permissive

extension was warranted. See id. Accordingly, on September 5, 2018, the Court directed

the Connels to serve Burrell and file proof of service on or before October 5, 2018. See

id. The Court further advised the Connels that their failure to do so would result in

dismissal without prejudice of their claims against Burrell. See id.

       As the record establishes, the Connels have neither filed proof of service on

Defendant Burrell as directed, sought additional time to obtain service on this defendant,

nor shown good cause for their failure to act. Because they have not complied with

Federal Rule of Civil Procedure 4(m) or this Court's orders, despite being warned of the

                                              2
consequences of their failure to do so, the Court DISMISSES without prejudice the

Connels' claims against Patrick Burrell.

       IT IS SO ORDERED this 11th day of October, 2018.




                                           3
